DETAILED ACTION
In response to communication filed on 2/26/2021.
Claims 7-13 are pending.
Claims 7-13 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 2/26/2021. Claims 7-10 were amended, claims 11-13 were added and claims 7-13 remain pending.

Amendment to claim 10 in response to objection under informalities has been considered. The amendment to the claims obviates previously raised objection, as such this objection is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz et al. (US Pub. 2017/0280481)(S1 hereafter) in view of Intel et al. (“NR PRACH Preamble Design”)(I1 hereafter).

Regarding claims 7 and 13, S1 teaches a terminal [refer Fig. 1B] comprising: 

a processor [refer Fig. 1B; 118][paragraph 0037] that selects (i.e. chooses) a candidate for a resource and a preamble format to be used for random access (the WTRU chooses a preamble where the format and the time/frequency resource or resources available for the format transmissions are based on the indication or index) [paragraph 0072]; and 
a transmitter [refer Fig. 1B; 120] that transmits a preamble [paragraph 0069] using a preamble format corresponding to the index in the selected candidate [paragraph 0072] in a resource corresponding to the index in the selected candidate (the WTRU chooses a preamble where the format and the time/frequency resource or resources available for the format transmissions are based on the indication or index)[paragraph 0072].  
However, S1 fails to disclose selecting one of a first candidate group and a second candidate group based on a frequency band, the first candidate group and the second candidate group include a candidate for a resource and a preamble format to be used for random access; and 
transmitting a preamble using a preamble format corresponding to the index in the selected candidate group in a resource corresponding to the index in the selected candidate group.
I1 discloses new radio (NR) physical radio access channel (PRACH) preamble design in which a PRACH sequence design (i.e. preamble format) is chosen based upon carrier band (i.e. frequency band) in which designs can be grouped into sets associated with carrier bands below 6GHz (i.e. first candidate group) and carrier band above 6GHz (i.e. second candidate group)[refer page 3, section 2; Table 2][refer page 3; section 2; “[I]t is proposed to use the Zadoff-Chu sequence for PRACH preamble and the following sets should be considered for NR PRACH…The reason for having multiple formats is to support 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the selection of a PRACH preamble using sets based around different carrier bands as taught by I1.  One would be motivated to do so to provide multiple formats to support multiple cell coverages [refer I1; page 3; section 2].

Regarding claim 8, S1 teaches each of the candidates includes, for each index, a parameter indicating at least one of the following: a time position of a resource (i.e. time/frequency resources used for preamble transmissions) to be used for random access [paragraph 0072].  
	However S1 fails to disclose the first candidate group and the second candidate group includes, for each index, a parameter indicating at least one of the following: a repetition number of OFDM symbols; and a time position of a resource to be used for random access.
I1 discloses new radio (NR) physical radio access channel (PRACH) preamble design in which a PRACH sequence design (i.e. preamble format) is chosen based upon carrier band (i.e. frequency band) in which designs can be grouped into sets associated with carrier bands below 6GHz (i.e. first candidate group) and carrier band above 6GHz (i.e. second candidate group), the different formats having respective timing Ts(ms)[refer page 3, section 2; Table 2][refer page 3; section 2; “[I]t is proposed to use the Zadoff-Chu sequence for PRACH preamble and the following sets should be considered for NR PRACH…The reason for having multiple formats is to support multiple cell coverages and sets for below 6GHz support up to 100km cell and sets for above 6GHz support up to 13km as we do in LTE.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the selection of a PRACH preamble 

Regarding claim 9, S1 fails to disclose at least some of preamble formats included in the first candidate group are different from preamble formats included in the second candidate group.  
I1 discloses new radio (NR) physical radio access channel (PRACH) preamble design in which a PRACH sequence design (i.e. preamble format) is chosen based upon carrier band (i.e. frequency band) in which designs can be grouped into sets associated with carrier bands below 6GHz (i.e. first candidate group) and carrier band above 6GHz (i.e. second candidate group), the sets having different variables [refer page 3, section 2; Table 2][refer page 3; section 2; “[I]t is proposed to use the Zadoff-Chu sequence for PRACH preamble and the following sets should be considered for NR PRACH…The reason for having multiple formats is to support multiple cell coverages and sets for below 6GHz support up to 100km cell and sets for above 6GHz support up to 13km as we do in LTE.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the selection of a PRACH preamble using sets based around different carrier bands as taught by I1.  One would be motivated to do so to provide multiple formats to support multiple cell coverages [refer I1; page 3; section 2].

Regarding claim 10, S1 fails to disclose a preamble format corresponding to an index in the first candidate group is different from a preamble format corresponding to the index in the second candidate group.  
PRACH sequence design (i.e. preamble format) is chosen based upon carrier band (i.e. frequency band) in which designs can be grouped into sets associated with carrier bands below 6GHz (i.e. first candidate group) and carrier band above 6GHz (i.e. second candidate group), the sets having different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the selection of a PRACH preamble using sets based around different carrier bands as taught by I1.  One would be motivated to do so to provide multiple formats to support multiple cell coverages [refer I1; page 3; section 2].

Regarding claim 11, S1 teaches a base station [refer Fig. 1C; 140a] comprising: 
a transmitter [refer Fig. 1B; 120](base stations include elements such as a transceiver)[paragraph 0032] that transmits an index indicating configuration information for configuring a resource to be used for random access to a terminal (i.e. WTRU)[refer Fig. 1C; 102a][paragraph 0072], a candidate for a resource and a preamble format to be used for random access (the WTRU chooses a preamble where the format and the time/frequency resource or resources available for the format transmissions are based on the indication or index)[paragraph 0072]; and 
a receiver [refer Fig. 1B; 120](base stations include elements such as a transceiver)[paragraph 0032] that receives a preamble [paragraph 0069] using a preamble format corresponding to the index in the selected candidate in a resource corresponding to the index in the selected candidate (the WTRU chooses a preamble where the format and the time/frequency resource or resources available for the format transmissions are based on the indication or index)[paragraph 0072].  
However, S1 fails to disclose selecting one of a first candidate group and a second candidate group based on a frequency band, the first candidate group and the second candidate group include a candidate for a resource and a preamble format to be used for random access; and 

I1 discloses new radio (NR) physical radio access channel (PRACH) preamble design in which a PRACH sequence design (i.e. preamble format) is chosen based upon carrier band (i.e. frequency band) in which designs can be grouped into sets associated with carrier bands below 6GHz (i.e. first candidate group) and carrier band above 6GHz (i.e. second candidate group)[refer page 3, section 2; Table 2][refer page 3; section 2; “[I]t is proposed to use the Zadoff-Chu sequence for PRACH preamble and the following sets should be considered for NR PRACH…The reason for having multiple formats is to support multiple cell coverages and sets for below 6GHz support up to 100km cell and sets for above 6GHz support up to 13km as we do in LTE.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the selection of a PRACH preamble using sets based around different carrier bands as taught by I1.  One would be motivated to do so to provide multiple formats to support multiple cell coverages [refer I1; page 3; section 2].

Regarding claim 12, S1 teaches a wireless communication system [refer Fig. 1C] comprising: 
a terminal [refer Fig. 1C; 102a] and a base station [refer Fig. 1C; 140a], the terminal includes: 
a first receiver [refer Fig. 1B; 120][paragraph 0032] that receives an index indicating configuration information for configuring a resource to be used for random access from the base station [paragraph 0069]; 
a processor [refer Fig. 1B; 118][paragraph 0032] that selects a candidate for a resource and a preamble format to be used for random access (the WTRU chooses a preamble where the format and the time/frequency resource or resources available for the format transmissions are based on the indication or index) [paragraph 0072]; and 

the base station includes: 
a transmitter [refer Fig. 1B; 120](base stations include elements such as a transceiver)[paragraph 0032] that transmits the index indicating configuration information for configuring the resource to be used for random access to the terminal [paragraph 0069]; and 
a second receiver [refer Fig. 1B; 120](base stations include elements such as a transceiver)[paragraph 0032] that receives the preamble using the preamble format corresponding to the index in the selected candidate in the resource corresponding to the index in the selected candidate group (the WTRU chooses a preamble where the format and the time/frequency resource or resources available for the format transmissions are based on the indication or index) [paragraph 0072].
However, S1 fails to disclose selecting one of a first candidate group and a second candidate group based on a frequency band, the first candidate group and the second candidate group include a candidate for a resource and a preamble format to be used for random access; and 
the terminal transmitting and the base station receiving a preamble using a preamble format corresponding to the index in the selected candidate group in a resource corresponding to the index in the selected candidate group.
I1 discloses new radio (NR) physical radio access channel (PRACH) preamble design in which a PRACH sequence design (i.e. preamble format) is chosen based upon carrier band (i.e. frequency band) in which designs can be grouped into sets associated with carrier bands below 6GHz (i.e. first candidate group) and carrier band above 6GHz (i.e. second candidate group)[refer page 3, section 2; Table 2][refer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the selection of a PRACH preamble using sets based around different carrier bands as taught by I1.  One would be motivated to do so to provide multiple formats to support multiple cell coverages [refer I1; page 3; section 2].

Response to Arguments

Applicant’s arguments, see pages 8-9, filed 2/26/2021, with respect to the rejection(s) of claims 7-10 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the amendments, a new ground(s) of rejection is made in view of the teachings of Stern-Berkowitz et al. (S1 hereafter) and NPL document, 3GPP TSG RAN WG1 #88bis“NR PRACH Preamble Design” by Intel Corporation (I1 hereafter), as noted in the above rejection.

Regarding claims 7-13, applicant argues that the applied reference does not teach newly added claim limitation, namely, “receives an index indicating configuration information for configuring a resource to be used for random access from a base station” and “selecting one of a first candidate group and a second candidate group based on a frequency band, the first candidate group and the second candidate group include a candidate for a resource and a preamble format to be used for random access.”  Refer Applicants arguments, pages 8-9. 

	With regards to the limitation “receives an index indicating configuration information for configuring a resource to be used for random access from a base station,” S1 is cited for disclosing that a wireless transmit receive unit (WTRU) chooses a preamble where the format and the time/frequency resource or resources available for the format transmissions are based on the indication or index provided or signaled from a base station [paragraph 0072].
Furthermore, with regards to the limitation of “selecting one of a first candidate group and a second candidate group based on a frequency band, the first candidate group and the second candidate group include a candidate for a resource and a preamble format to be used for random access,” examiner concedes that S1 does not disclose this limitation, and accordingly refers to the teachings of I1 to broadly meet this claim limitation.  I1 discloses new radio (NR) physical radio access channel (PRACH) preamble design in which a PRACH sequence design (i.e. preamble format) is chosen based upon carrier band (i.e. frequency band) in which designs can be grouped into sets associated with carrier bands below 6GHz (i.e. the claimed first candidate group) and carrier band above 6GHz (i.e. the claimed second candidate group)[refer page 3, section 2; Table 2][refer page 3; section 2; “[I]t is proposed to use the Zadoff-Chu sequence for PRACH preamble and the following sets should be considered for NR PRACH…The reason for having multiple formats is to support multiple cell coverages and sets for below 6GHz support up to 100km cell and sets for above 6GHz support up to 13km as we do in LTE.”].
Accordingly, examiner reasons that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the selection of a PRACH preamble using sets, which can broadly read upon the claimed first and second candidate groups, based around different carrier bands (i.e. the claimed frequency band) as taught by 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Ryan Kavleski
/R. K./
Examiner, Art Unit 2412


/JAMAL JAVAID/Primary Examiner, Art Unit 2412